Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states “wherein a size or shape of the partial region is determined based on a size or shape of the current block.” The claim is subject to more than one interpretation and thus claim will be rejected as indefinite under 112b. From hereinafter claim will be understood as wherein a shape of the partial region is determined based on a size of the current block.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 11, and 15 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20190335173 A1-Moon et al (Hereinafter referred to as “Moon”).
Regarding claim 1, Moon discloses a method of decoding an image (fig. 4), the method comprising:
acquiring residual coefficients of a current block ([0068], wherein a residue is transmitted to the decoder) ;
inverse quantizing the residual coefficients ([0080], residue generated in the dequantization);
performing a secondary inverse transformation on the inverse quantized residual coefficients (fig. 4, [0112], Wherein secondary inverse transform is performed); and
performing a primary inverse transformation on a result of
performing the secondary inverse transformation (fig. 4, [0112], wherein the image decoding apparatus may perform primary inverse-transform for a transformed block for which secondary inverse is performed).
wherein the secondary inverse transformation is performed on a partial region of the current block ([0141], fig. 5-10, shows a secondary inverse transform is performed on a partial region) .
Regarding claim 4, Moon discloses the method of claim 1, wherein a size or shape of the partial region is determined based on a size or shape of the current block ([0180], wherein the shape of the partial block (region) is obtained based on the partition (shape) of the entire block; [00180], wherein the partition shape (region) of block is based on size of entire block).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8 (Examiner notes that the encoder performs the opposite of the decoder. In other words, the decoder will perform what the encoder performs in reverse., See fig 1, 3, and 8, [0110])
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15, decoding unit (Fig 2, element 201); inverse quantization unit (Fig.2 element 202); inverse transform unit (Fig. 2, element 203).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190335173 A1-Moon et al (Hereinafter referred to as “Moon”), in view of US 20200280740 A1-Tsukuba.
Regarding claim 2, Moon discloses the method of claim 1 (see claim 1), 

However, in the same field of endeavor, Tsubuka discloses wherein the secondary inverse transformation is performed using a transform matrix and a one-dimensional matrix generated by arranging the inverse quantized residual coefficients included in the partial region in one dimension ([0803], wherein for the inverse secondary transform, performs 1-dimensioal transform using a transform matrix).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Moon to disclose wherein the secondary inverse transformation is performed using a transform matrix and a one-dimensional matrix generated by arranging the inverse quantized residual coefficients included in the partial region in one dimension as taught by Tsukuba, to improve coding efficiency ([0145], Tsukuba).
Regarding claim 5, Moon discloses the method of claim 1 (see claim 1), 
Moon fails to discloses wherein a transform type for the primary inverse transformation is determined based on index information signaled through a bitstream
However, in the same field of endeavor, Tsukuba discloses wherein a transform type for the primary inverse transformation is determined based on index information signaled through a bitstream (Fig 2 shows transform type based on an index; [0411-0412], fig. 16)

Regarding claim 6, Tsukuba discloses the method of claim 5, wherein the index information specifies any one of a plurality of transform sets (Fig. 1, [0148-0150], wherein Fig. 1 shows a Trsetidx for specifying any one of a plurality of transform sets; [0411-0412], fig. 16), wherein a first transform type candidate included in the transform set is determined as a horizontal direction transform type of the current block(Fig. 1, [0148-0150], wherein Fig. 1 shows a horizontal direction type being associated with a first transform type candidate. [0411-0412], fig. 16),, and wherein a second transform type candidate included in the transform set is determined as a vertical direction transform type of the current block ( wherein Fig. 1 shows a vertical direction type being associated with a first transform type candidate; [0411-0412], fig. 16. The motivation is the same as claim 6).
Regarding claim 7, Moon discloses the method of claim 1 (See claim 1), 
Moon fails to explicitly disclose in detail wherein a transform type for the primary inverse transformation is determined based on a result of comparing a width of the current block and a height of the current block.
However, in the same field of endeavor, Tsukuba discloses wherein a transform type for the primary inverse transformation is determined based on a result of comparing a width of the current block and a height of the current block 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Moon to disclose wherein a transform type for the primary inverse transformation is determined based on a result of comparing a width of the current block and a height of the current block as taught by Tsukuba, to improve coding efficiency ([0145], Tsukuba).
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9. Motivation is same as claim 2.
Regarding claim 12, analyses are analogous to those presented for claim 5 and are applicable for claim 12 Motivation is same as claim 5. 
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13. Motivation is same as claim 6.
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14. Motivation is same as claim 7.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487